DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on December 20, 2020, is acknowledged. Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The remainder of the instant Office Action is directed to claims 1-15.

Claim Objections
Claim 5 is objected to because of the following informalities: There is a missing comma between the terms “petrolatum” and “sodium bicarbonate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langhammer (2226002).
In reference to claim 1, a frangible firearm projectile, comprising: 
a frangible projectile body consisting essentially of a compacted mixture of metal powders that forms at least 90 wt% of the frangible projectile body (page 3, column 1, lines 5-17, powdered copper and powdered tin); and 
wherein the frangible firearm projectile includes an anti-sparking agent configured to reduce a propensity for the frangible firearm projectile to produce sparks upon striking a target after being fired; and further wherein the anti-sparking agent includes at least one of boric acid, borax, and a borate (page 3, column 1, lines 5-17, boric acid).
In reference to claim 2, Langhammer discloses the claimed invention, as set forth above.
In reference to claim 3, Langhammer discloses the claimed invention (page 3, column 1, lines 5-17, “thoroughly mixed together”).
In reference to claim 6, Langhammer discloses the claimed invention, as set forth above (page 3, column 1, lines 5-17).
In reference to claims 7 and 11-13, Langhammer discloses the claimed invention, as set forth above (page 3, column 1, lines 5-17; density of Cu = 8.96 g/cc, density of tin = 7.31 g/cc; tin and copper make up the vast majority projectile, and a person of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langhammer. 
Langhammer makes obvious the claimed invention, except for the casing, propellant, and primer. However, the examiner takes Official Notice that it is well known to form a firearm cartridge by at least partially disposing a projectile within a casing having a propellant and primer therein, in order to provide a self-contained ammunition cartridge suitable for use in a variety of modern firearms. Thus, it would have been obvious to a person of ordinary skill in the art to form a firearm cartridge by at least partially disposing the projectile, disclosed by Langhammer, within a casing having a propellant and primer therein, in order to provide a self-contained ammunition cartridge suitable for use in a variety of modern firearms.


s 1, 4, 8-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (2012/0308426) in view of Dew (2346124).
In reference to claim 1, Perez discloses a frangible firearm projectile, comprising: 
a frangible projectile body consisting essentially of a compacted mixture of metal powders that forms at least 90 wt% of the frangible projectile body (at least paragraphs 5-7, 45, and 46); and 
wherein the frangible firearm projectile includes an anti-sparking agent configured to reduce a propensity for the frangible firearm projectile to produce sparks upon striking a target after being fired (paragraph 66 discloses that reduced sparking is achieved through the use of a coating applied to the projectile; paragraph 63 discloses that the coating can be a lubricating material); 
Thus, Perez discloses the claimed invention except for wherein the anti-sparking agent includes at least one of boric acid, borax, and a borate; Perez remains silent as to the composition of the disclosed lubricating material (lubricant). However, Dew teaches that it is known to form a lubricant coating of a projectile as an emulsion, including borax as an ingredient, in order to provide various benefits and advantages, e.g., a dry and non-adhesive surface, corrosion protection, stability, etc. (page 1: column 1, line 34, to column 2, line 13; page 2, table, “borax”; page 2, column 2, lines 16-31). Thus, it would have been obvious to a person of ordinary skill in the art to form the lubricant coating of Perez as an emulsion, including borax as an ingredient, in order to provide various benefits and advantages, e.g., a dry and non-adhesive surface, corrosion protection, stability, etc.

In reference to claim 8, Perez in view of Dew makes obvious the claimed invention (Perez: at least paragraph 47).
In reference to claims 9 and 10, Perez in view of Dew makes obvious the claimed invention (Perez: paragraph 108 discloses an exemplary metal powder mix reading on the claims; paragraphs 45 and 47 make clear that other metal powder mixtures are possible).
In reference to claim 14, Perez in view of Dew makes obvious the claimed invention (Perez: mixture of metal powders disclosed in at least paragraphs 45, 47, and 108; density disclosed in paragraph 54; paragraph 98 discloses the particulate fracture characteristics of the claim).
In reference to claim 15, Perez in view of Dew makes obvious the claimed invention, except for the casing, propellant, and primer. However, the examiner takes Official Notice that it is well known to form a firearm cartridge by at least partially disposing a projectile within a casing having a propellant and primer therein, in order to provide a self-contained ammunition cartridge suitable for use in a variety of modern firearms. Thus, it would have been obvious to a person of ordinary skill in the art to form a firearm cartridge by at least partially disposing the projectile, made obvious by Perez in view of Dew, within a casing having a propellant and primer therein, in order to provide a self-contained ammunition cartridge suitable for use in a variety of modern firearms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, and 18 of U.S. Patent No. 10690465. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims set forth each and every limitation of claims 1 and 2 of the application; the difference lies in the fact that the patent claims are more specific. Thus, the patent claims “anticipate” claims 1 and 2 of the application. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993). Regarding claims 3-4 and 6-15, it is noted that the features set forth in the application claims, but absent from the patent claims, are disclosed by the prior art as evidenced by the above-rejections. Thus, it would have been obvious to a person of ordinary skill in the art to modify the invention of the patent claims to include the features of the application claims, in order to realize the benefits and advantages associated therewith.
Claims 1-4 and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/894373 (reference application). Although the claims at issue are not identical, they the reference application claims set forth each and every limitation of claims 1 and 2 of the instant application; the difference lies in the fact that the reference application claims are more specific. Thus, the reference application claims “anticipate” claims 1 and 2 of the instant application. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993). Regarding claims 3-4 and 6-15, it is noted that the features set forth in the instant application claims, but absent from the reference application claims, are disclosed by the prior art as evidenced by the above-rejections. Thus, it would have been obvious to a person of ordinary skill in the art to modify the invention of the reference application claims to include the features of the instant application claims, in order to realize the benefits and advantages associated therewith.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Trowbridge et al. (2011/0293955), Simonetti et al. (9222050), Woodford (2168381), Wallace (4735146), Calkins (2178529), Calkins (2360473), Jackson (7966937), and Nichols (2020/0094319).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641